 



Exhibit 10.3
GMP Amendment Number 12
     This Separate GMP Amendment is executed this 13th day of April, 2007, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project as identified therein.

  1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 12 and all Work previously
authorized pursuant to GMP Amendments shall be $537,009,712 and that the (GMP is
accounted as follows: (a) the Preconstruction Services equals $350,000, (b) the
Construction Manager’s Lump Sum General Conditions equals $24,459,680, (c) the
Cost of the Work equals $484,716,405, (d) the Construction Manager’s Fee equals
$16,133,536 (e) Contingency equals $11,099,534 and (f) the Mock-up Room Cost of
Work equals $250,557.     2.   Dates of Substantial Completion for Phases One
and Two

Notwithstanding anything in the Agreement or a previous GMP Amendment to the
contrary, the Phase One Date of Substantial Completion for both the Hotel and
Convention Center shall be February 29, 2008. All other requirements necessary
to achieve Substantial Completion under the Agreement and the GMP Amendments
remain in full force and effect.
Notwithstanding anything in the Agreement or a previous GMP Amendment to the
contrary, the Phase Two Date of Substantial Completion shall be March 23, 2008.
All other requirements necessary to achieve Substantial Completion under the
Agreement and the GMP Amendments remain in full force and effect.

  3.   Excused Delay

The parties hereby agree that in reliance on establishing the Phase One and
Phase Two Substantial Completion Dates as February 29,2008 and March 23, 2008
respectively, Paragraph 4.4’s references to untimely issuance of permits
received as of the date of signing this Amendment as an Excused Delay are
obsolete. Therefore, the parties agree that effective as of the date of this GMP
Amendment Number 12, untimely issuance of these permits already received shall
not be a basis for an Excused Delay.

 



--------------------------------------------------------------------------------



 



  4.   Incentives

The Agreement is hereby amended to include the following “Incentives,” which are
in addition to the Base Fee:

  a.   The Incentive Fee for the buy-out phase of the Project shall remain as
set forth in Paragraph 5.1 of the Agreement.     b.   Subject to the limitations
set forth in paragraph 4(e) of this GMP Amendment Number 12, the Construction
Manager shall be eligible for certain Completion Bonus payments if the
Construction Manager achieves Substantial Completion of the buildings and
beneficial occupancy of the areas noted by the corresponding dates to earn the
corresponding bonuses:

              Hotel Phase I/Convention             Center/Garage            
Owners beneficial Occupancy of the Convention Center Exhibit Hall East of Grid
Line 7 suitable to stage FF&E and Hotel Tower Building “C” Level 61 office areas
with egress per Exhibit A of this Amendment.
  September 01, 2007   $ 200,000  
 
           
Owners beneficial Occupancy of the Data Center for Owner construction access.
  July 29, 2007   $ 200,000  
 
           
Owners beneficial Occupancy of the Employee Kitchen / Cafeteria
  September 29, 2007   $ 200,000  
 
           
First Block of 300 rooms available for Owner FF&E installation
  July 29, 2007   $ 200,000  
 
           
Substantial Completion of the balance of Phase One
  February 29, 2008   $ 200,000  
 
           
Phase Two
           
 
           
Beneficial Occupancy of the first three floors of rooms
  March 7, 2008   $ 150,000  
 
           
Beneficial Occupancy of the next three floors of rooms
  March 14, 2008   $ 150,000  
 
           
Beneficial Occupancy of the Public and Meeting Spaces
  February 29, 2008   $ 150,000  
 
           
Substantial Completion of the balance of Phase Two
  March 23, 2008   $ 550,000  

 



--------------------------------------------------------------------------------



 



  c.   Employee Bonus         Subject to the limitations set forth in paragraph
4(e) of this GMP Amendment Number 12, if the Construction Manager achieves
Substantial Completion of Phase One and Two by the dates described in paragraph
2 of this GMP Amendment Number 12, the Construction Manager shall be entitled to
the following bonuses which will be paid to Perini/Tomkins.

         
Phase One
  $ 300,000  
 
       
Phase Two
  $ 300,000  

  d.   Shared Savings         The parties have agreed to a Cost of Work Project
Budget of $682,733,701. In the event that the final Cost of the Work is less
than the Project Budget, such amount shall be considered Savings. The
Construction Manager shall be entitled to share in Savings that is determined to
be Shared Savings as set forth more particularly in this section. In reliance on
this Project Budget, if the final Cost of Work, less OCIP credits and unused
allowances, is at least $20,000,000 less than this Project Budget, hereinafter
referred to as the Bonus Target Budget, the Construction Manager shall be
entitled to savings of 25% of each dollar by which it underruns the Bonus Target
Budget. For purposes of calculating the Cost of Work as it applies to
calculating Shared Savings, OCIP credits and unused allowances shall not be
included but the Bonuses and Incentives described in this amendment shall be
included as costs. The following hypothetical illustrates how the Shared Savings
is to be calculated:         The first $20,000,000 of Savings exclusive of OCIP
credits and unused allowances from the Project Budget of $682,733,701 would be
subject to the following ratios:

         
Owner
    100 %
Construction Manager
    0 %

All Savings Greater than $20,000,000 exclusive of OCIP credits and unused
allowances would be subject to the following ratios:

         
Owner
    75 %
Construction Manager
    25 %

      Unused contingency shall not be considered as Savings in calculating the
“Shared Savings” for the project.

 



--------------------------------------------------------------------------------



 



      An example of the Shared Savings using the current Budget of $682,733,701
would be as follows:

          Example        
Current Budget
  $ 682,733,701  
Less $20 Million
  $ 20,000,000  
Less OCIP Credit (example)
  $ 13,139,000  
Less unused Allowances (example)
  $ 1,000,000  
 
       
Equals Bonus Target Budget (example)
  $ 648,594,701  
 
       
Final audited Cost of the Work inclusive of earned bonuses and incentives
(example)
  $ 640,000,000  
Less OCIP Credit & Unused Allowances
  $ 14,139,000  
 
       
Equals Final Adjusted Cost of the Work
  $ 625,861,000  
Declared Savings
  $ 22,733,701  
Construction Manager’s Share of Declared Savings (25%)
  $ 5,683,425  

  e.   Limitations on Bonus Opportunities         For purposes of determining
entitlement to the Bonuses set forth in paragraphs 4(b) and 4(c) of this GMP
Amendment Number 12: (1) February 29, 2008 for Phase I and March 23, 2008 for
Phase II shall be dates certain and shall not be extended by reason of any
Excused Delays to which the Construction Manager may be entitled under the
Agreement; and (2) the Construction Manager shall have no entitlement to any
Bonuses for meeting any interim milestones unless and until Phase One is
Substantially Complete by February 29, 2008 and Phase Two is Substantially
Complete by March 23, 2008 and the total Cost of Work defined by Article 7 of
the Agreement does not exceed $717,000,000. Unless both Substantial Completion
Dates are met timely, as limited pursuant to this paragraph, no Bonuses of any
type shall be paid pursuant to paragraphs 4(b) and 4(c) of this GMP Amendment.
Payment of the incentives, Bonuses and Shared Savings described in paragraph 4a,
b, c & d shall be considered Cost of Work only for the purpose of determining
the limitations of this paragraph.     f.   Consolation Shared Savings
Opportunity         The Construction Manager must meet both Substantial
Completion Dates established in paragraph 2 of this GMP Amendment, as limited by
paragraph 4(e) of this Amendment, to eligible for any Bonuses under paragraphs
4(b) and 4(c) of this Amendment. In the event that the Construction Manager
meets only one or neither of the applicable Substantial Completion Dates, as
limited, paragraph 4 (d) of this Amendment shall be and hereby is modified as
follows: (1) The Construction Manager shall earn a lump sum payment of
$250,000.00 if the final audited Cost of the Work, as calculated pursuant to
paragraph 4 (d) of the Amendment is at least $10,000,000 less than the Project
Budget of $682,733,701, excluding OCIP credits and unused allowances. (2) The
Construction Manager shall earn a second, additional lump sum payment of
$250,000 if the final audited Cost of the Work as calculated pursuant to
paragraph 4 (d) of the Amendment is at least

 



--------------------------------------------------------------------------------



 



$20,000,000 less than the Project Budget of $682,733,701, excluding OCIP credits
and unused allowances. (3) In the event the Construction Manager earns both lump
sum payments under this paragraph, then, in such event, the Construction Manager
shall not be entitled to further Shared Savings unless the final audited Cost of
the Work as calculated pursuant to paragraph 4 (d) of this Amendment is at least
$20,500,000 less than the Project Budget, excluding OCIP credits and unused
allowances (the “Revised Shared Savings Threshold”). The Owner shall receive 75%
and the Construction Manager shall receive 25% of Savings in excess of the
Revise Shared Savings Threshold.

  5.   General Conditions

The Fixed General Conditions are to be increased to a Lump Sum amount of
24,459,680, which includes Extended and Phase Two General Conditions previously
included in GMP Amendment Number 11.

  6.   Liquidated Damages

Notwithstanding anything in the Agreement or a previous GMP Amendment to the
contrary, liquidated damages are to be applied at the rate of $15,000 per day
starting on April 1, 2008 for Phase I of the Hotel/Convention Center/Garage and
$15,000 per day starting on April 1, 2008 for Phase II. The Phase II liquidated
damage date will be extended day for day for each day the Phase II main building
permit is not obtained past March 16, 2007. No liquidated damages will be
applied to the Milestone dates that are highlighted in red in the Exhibit H.
Liquidated damages will be computed separately for each violation and shall not
overlap. By way of example, if Construction Manager violates both completion
dates, it would be liable for liquidated damages in the amount of $30,000 per
day. All remaining language of Article 4.3 of the Agreement shall remain in
effect.

                      OWNER       CONSTRUCTION MANAGER     GAYLORD NATIONAL, LLC
      PERINI TOMPKINS JOINT VENTURE    
By:
  Gaylord Hotels, Inc. sole member                
 
                   
By:

  /s/ David C. Kloeppel
 
Name: David C. Kloeppel       By:
  /s/ Mark Makary
 
Name: Mark Makary    

  Title:   EVP         Title:   Principal in Charge    

 